DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (US 2022/0036831) (“Gray”). 
With regard to claim 1, figures 1A and 4C of Gray discloses a LED driving system, comprising: a LED matrix having a plurality of LED pixels 470; a plurality of driver dies/chips 440, wherein each one of the plurality of driver dies/chips 440 is provided to drive a corresponding predetermined number of LED pixels 470 in the LED matrix, and wherein the predetermined number is an integer greater than 1 (“LED zone 130 may comprise one or more groups of red, green, and blue LEDs”, par [0028]); and an interconnection structure (430, 460) comprising at least one semiconductor layer (“substrate 430 may be, e.g., a silicon (Si) substrate”, par [0054]) having a plurality groups of through semiconductor vias 432 formed in the at least one semiconductor layer 430 and at least one rewiring layer 460 formed on the at least one semiconductor layer 430, wherein the at least one semiconductor layer 430 has a first surface (bottom of substrate 430]) used as a first surface (bottom of (430, 460)) of the interconnection structure (430, 460), and wherein the at least one rewiring layer 460 has a surface used as a second surface (top surface of conductive redistribution layer 460) of the interconnection structure 460, and wherein the plurality of driver dies/chips 440 are attached to the first surface (bottom of 430) of the interconnection structure (430, 460), and wherein the plurality of LED pixels 470 of the LED matrix are attached to the second surface (top of 460) of the interconnection structure 460, and wherein the interconnection structure 460 is configured to electrically couple each one of the plurality of driver dies/chips 440 to the corresponding predetermined number of LED pixels 470 in the LED matrix.
With regard to claim 2, figures 1A and 4C of Gray discloses each one through semiconductor via 432 is filled with conductive materials (“filled with a metal,”, par [0059]) and is connected to a corresponding one exposed pad or footprint 450 on the first surface (bottom of 430]) of the interconnection structure (430, 460).
With regard to claims 9 and 19, figures 1A and 4C of Gray discloses a geometrical pattern (bottom of 432) of exposed pads or footprints on the first surface (bottom of 440) of the interconnection structure (460, 430) is identical to a geometrical pattern of pads/connections (bottom of 432) /terminals on a top surface (top of 440) of the plurality of driver dies/chips 440.
With regard to claim 10, figures 1A and 4C of Gray discloses exposed pads or footprints on the first surface (bottom of 440) of the interconnection structure (430, 460) match with pads/connections (bottom of 432)/terminals on a top surface (top of 440) of the plurality of driver dies/chips 440.
With regard to claims 11 and 20, figures 1A and 4C of Gray discloses a geometrical pattern of exposed conductive pads or footprints (top of 460) on the second surface (top of 460) of the interconnection structure (430, 460) is identical to a geometrical pattern of pads/connections (bottom of 470 contacting 460) /terminals on a bottom surface of the LED matrix 470.
With regard to claim 12, figures 1A and 4C of Gray discloses that the exposed conductive pads or footprints (460 in contact with 470) on the second surface (top of 460) of the interconnection structure (430, 460) match with the pads/connections (470 in contact with 460) /terminals on the bottom surface of the LED matrix 470.
With regard to claim 17, figures 1A of 4C of Gray discloses a LED driving system, comprising: a LED matrix 470 having a plurality of sub LED matrix sections (“sub-pixels”, par [0035]), each one of the plurality of sub LED matrix sections  (“sub-pixels”, par [0035]) comprises a predetermined number of LED pixels (“three sub-pixels”, par [0035]), wherein the predetermined number is an integer greater than 1 (“three sub-pixels”, par [0035]); a corresponding plurality of driver dies/chips 410; and an interconnection structure (460, 432, 430), disposed between the LED matrix 470 and the corresponding plurality of driver dies/chips 440, and configured to electrically couple each one of the plurality of sub LED matrix sections (“three sub-pixels”, par [0035]) to a corresponding one driver die/chip 120 in the corresponding plurality of driver dies/chips 440, the interconnection structure (460, 432, 430) comprising at least one semiconductor layer 430 having a plurality groups of through semiconductor vias 432 formed in the at least one semiconductor layer 430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2022/0036831) (“Gray”) in view of Li et al. (US 2016/0155892) (“Li”).
With regard to claim 3, figures 1A and 4C of Gray discloses a plurality of exposed pads or footprints 450 are formed on the first surface (bottom of 430) of the interconnection structure (430, 460), and wherein each one exposed pad or footprint 450 on the first surface (bottom of 430) of the interconnection structure (430, 460) is coupled to a corresponding one pad/connection (“electrically connected”, par [0060]) /terminal on a top surface of the plurality of driver dies/chips 440. 
Gray does not disclose a micro bump.
However, figure 13 of Li discloses a micro bump 410.
Therefore, it would have been obvious to one of ordinary skill in the art to form the connection to the driver circuit of Gray with the indium bump as taught in Lin in order to provide a simple way to connected to the driver circuity.  See par [0081] of Lin. 

Claims 4-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2022/0036831) (“Gray”) in view of Huitema et al. (US 2021/0272510) (“Huitema”). 
With regard to claims 4 and 18, figures 1A and 4C of Gray discloses that the at least one rewiring layer 460 and a plurality of vertical routing vias 460, configured to provide wiring and electrical conductive routes 460 in a vertical direction. 
Gray does not disclose a plurality of lateral interposing layers, configured to provide wiring and electrical conductive routes in a lateral direction; and a plurality of vertical routing vias, configured to provide wiring and electrical conductive routes in a vertical direction.
However, fig. 7 of Huitema discloses a plurality of lateral interposing layers 234, configured to provide wiring and electrical conductive routes in a lateral direction 234. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive redistribution layer of Gray with the metal routing lines as taught in Huitema in order to provide global signal lines and power lines.  See par [0047] of Huitema. 
With regard to claim 5, Gray does not disclose that plurality of lateral interposing layers comprise L levels, wherein L is an integer greater than 1, and wherein for each i from 1 to L, a plurality of ith level interposing layers are disposed at a lateral surface having an ith vertical distance away from a second surface of the at least one semiconductor layer, and wherein the second surface of the at least one semiconductor layer is opposite to the first surface of the at least one semiconductor layer.	However, fig. 7 of Huitema discloses that plurality of lateral interposing layers 234 comprise L levels, wherein L is an integer greater than 1, and wherein for each i from 1 to L, a plurality of ith level interposing layers 234 are disposed at a lateral surface having an ith vertical distance away from a second surface (top of 238) of the at least one semiconductor layer 220, and wherein the second surface (top of 220) of the at least one semiconductor layer 220 is opposite to the first surface (bottom of 220) of the at least one semiconductor layer 220.
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive redistribution layer of Gray with the metal routing lines as taught in Huitema in order to provide global signal lines and power lines.  See par [0047] of Huitema. 
With regard to claim 6, Gray does not disclose that each one of the plurality of first level interposing layers is configured to electrically couple one or more of the through semiconductor vias together.
However, figure 7 of Huitema discloses that each one of the plurality of first level interposing layers 234 is configured to electrically couple one or more of the through semiconductor vias 224 together.
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive redistribution layer of Gray with the metal routing lines as taught in Huitema in order to provide global signal lines and power lines.  See par [0047] of Huitema. 
With regard to claim 7, fig. 4C of Gray discloses that the interconnection structure (440, 460) has a plurality of exposed conductive pads or footprints on the second surface (top of 460), and wherein the plurality of vertical routing vias 460 comprise: a plurality of first type vertical routing vias 460. 
Gray does not disclose configured a plurality of first type vertical routing vias to electrically couple one or more of the plurality of lateral interposing layers to one or more of the plurality of exposed conductive pads or footprints on the second surface of the interconnection structure.
However, figure 7 of Huitema discloses a plurality of first type vertical routing vias (via portion of 234 in bottom 236) to electrically couple one or more of the plurality of lateral interposing layers (horizontal portion of 234) to one or more of the plurality of exposed conductive pads (“expose a routing layer”, par [0048]) or footprints on the second surface (top of 230) of the interconnection structure 230.
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive redistribution layer of Gray with the metal routing lines as taught in Huitema in order to provide global signal lines and power lines.  See par [0047] of Huitema. 
With regard to claim 8, Gray does not disclose that the plurality of vertical routing vias further comprise: a plurality of second type vertical routing vias configured to provide electrical coupling between different lateral interposing layers in the vertical direction.
However, figure 7 of Huitema discloses that the plurality of vertical routing vias 234 further comprise: a plurality of second type vertical routing vias (angled portion of 234 on top 236) configured to provide electrical coupling between different lateral interposing layers (horizontal portion of 234) in the vertical direction.
Therefore, it would have been obvious to one of ordinary skill in the art to form the conductive redistribution layer of Gray with the metal routing lines as taught in Huitema in order to provide global signal lines and power lines.  See par [0047] of Huitema. 

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/19/2022